FILED
                            NOT FOR PUBLICATION                             MAR 22 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-50098

               Plaintiff - Appellee,             D.C. No. 2:11-cr-00842-PSG

  v.
                                                 MEMORANDUM *
JORGE AYALA-CORNEJO, a.k.a. Jorge
Ayala,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Central District of California
                    Philip S. Gutierrez, District Judge, Presiding

                             Submitted March 12, 2013 **

Before:        PREGERSON, REINHARDT, and W. FLETCHER, Circuit Judges.

       Jorge Ayala-Cornejo appeals from the district court’s judgment and

challenges his guilty-plea conviction and 51-month sentence for being an illegal

alien found in the United States following deportation, in violation of 8 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1326. Pursuant to Anders v. California, 386 U.S. 738 (1967), Ayala-Cornejo’s

counsel has filed a brief stating that there are no grounds for relief, along with a

motion to withdraw as counsel of record. Ayala-Cornejo has filed a pro se

supplemental brief, and the government has filed an answering brief.

      Ayala-Cornejo waived his right to appeal his conviction, with the exception

of an appeal based on a claim that his plea was involuntary. He also waived the

right to appeal his sentence, with the exception of the court’s calculation of his

criminal history category. Our independent review of the record pursuant to

Penson v. Ohio, 488 U.S. 75, 80 (1988), discloses no arguable grounds for relief as

to Ayala-Cornejo’s plea or his criminal history category. We therefore affirm as to

those issues. We dismiss the remainder of the appeal in light of the valid appeal

waivers. See United States v. Watson, 582 F.3d 974, 988 (9th Cir. 2009).

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED in part; DISMISSED in part.




                                           2                                     12-50098